 
 
I 
111th CONGRESS 1st Session 
H. R. 4315 
IN THE HOUSE OF REPRESENTATIVES 
 
December 15, 2009 
Mr. Burgess introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To authorize the issuance of United States War Bonds to aid in funding of the operations in Iraq and Afghanistan. 
 
 
1.Short titleThis Act may be cited as the United States War Bonds Act of 2009. 
2.PurposeThe purpose of this Act is to authorize the issuance of United States War Bonds to aid in the funding of the operations in Iraq and Afghanistan. 
3.Authorization for the issuance of United States war bondsSection 3102 of title 31, United States Code, is amended by adding at the end the following: 
 
(f)Issuance of United States War Bonds— 
(1)In generalThe Secretary is authorized to issue bonds under this section, to be known as United States War Bonds, to aid in the funding of the operations in Iraq, Afghanistan, and other military operations abroad identified by the Secretary of Defense as being part of the international conflicts against terrorism. 
(2)FormThe bonds authorized by paragraph (1) shall be in such form and denominations, and shall be subject to such terms and conditions of issue, conversion, redemption, maturation, payment, and rate of interest as the Secretary may prescribe.. 
 
